Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1.	This application is a 371 of PCT/US18/16014 01/30/2018, which claims benefit of 62/452,319 01/30/2017.
2.	Amendment of claim 1, cancelation of claims 2-6, and addition of claims 7-9 in the amendment filed on 5/13/2021 is acknowledged. Claims 1 and 7-9 are pending in the application.  No new matter has been found.  Since the newly added claims 7-9 are commensurate within the scope of invention, claims 1 and 7-9 are prosecuted in the case.
Responses to Amendments/Arguments
3.	Applicant's arguments regarding the rejection of claim 1 under 35 U.S.C. 112 (a)  have been fully considered but they are not persuasive.  
	Applicants state “As long as the specification discloses at least one method for making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim, then the enablement requirement of 35 U.S.C. 112 is satisfied. MPEP 2164.01(b), citing In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
Here, it is reasonable to expect that a drug that treats a disease will also be efficacious as a prophylactic agent. This position is supported by quotations from the Flandbook of Clinical Neurology, stating that “[prophylaxis is defined as a process of guarding against the development of a specific disease by a treatment or action that affects pathogenesis.” Also, Nolte states that “[preventive interventions aim at interrupting the web of causality leading to one or more aspects of ill health.” (id.) These both suggest that a method of treatment will also be valuable as a method of prevention. This is a reasonable correlation to the recitation of “prevention” in claim 1, and withdrawal of the rejection is requested.”, see pages 3-4.
	However, there is no established correlation between in vitro or in vivo activity and accomplishing for preventing “stroke”, and those skilled in the art would not accept healthy host is prevented.  Therefore the rejection of claim 1 under 35 U.S.C. 112 (a)  is maintained. For the newly added claims 7 and 9, it is noted that a similar limitation “preventing” are also rejected under 35 U.S.C. 112 (a).  
4.	Applicant's arguments regarding the rejection of claim 1 under 35 U.S.C. 103 (a) over Castle et al. ‘849 have been fully considered but they are not persuasive.  
Applicants state “A key aspect of the instant invention is that the discovery by the instant inventors that senicapoc crosses the blood-brain barrier (this application, 1J29), where it selectively inhibits the calcium activated potassium channel Kca3.1 in microglial cells in the brain and central nervous system (this application, 1J21). Kca3.1 function has been implicated in pro-inflammatory activation of microglia and there is recent literature suggesting that this channel is important in the pathophysiology of ischemia/reperfusion (stroke) related brain injury (this application, 1J21). In view of the demonstrated selective inhibition of on Kca3.1 by senicapoc, concurrent reduction of nitric oxide and regulation on Ca++ signaling, and the ability of senicapoc to cross the blood-brain barrier, senicapoc exerts a neuroprotective effect and can prevent or reduce ischemia-induced injury (e.g., ischemic stroke) in a patient at risk for ischemia-induced injury, or in acute ischemic stroke patients (this application 1J15).
Castle discloses potassium channel blockers (1J20) including senicapoc to treat or prevent an inflammatory process (1J21). Several more specific disease states are mentioned in paras. 23-28, including stroke in 1J28. Stroke is also mentioned in 1J84. Presumably, when discussing inflammation, Castle is referring to peripheral inflammation. Peripheral inflammation involves different cell types than CNS microglial cells. Further, Castle makes no mention of ischemic stroke or the ability of senicapoc to cross the blood-brain barrier and inhibit the calcium activated potassium channel Kca3.1 on microglia in the brain. In fact, these features of senicapoc were unknown at the time Castle was filed. The inhibition of calcium activated potassium channels Kca3.1 on microglia in the brain is now a claim limitation of new claims 7-9.”, see page 5.
	However, Castle et al. ‘849 discloses methods of use for treating a stroke using a compound 

    PNG
    media_image1.png
    243
    273
    media_image1.png
    Greyscale
(i.e., senicapoc), see claims 12 and 15 on pages 41-43.

The difference between instant claims and Castle et al. ‘849 is that Castle et al. ‘849 is  silent on the instant “ischemia-induced stroke”. Thus Castle et al. ‘849 discloses a method of use for treating stroke broadly. 
Moreover, additionally, the discovery of a new property or use, i.e., the instant working mechanism “calcium activated potassium channel” of a previously known compound of Castle et al. ‘849, even when that property and use are unobvious from the prior art, cannot impart patentability to claims to the known compounds, see In re Spada, 15 USPQ2d 1655 (Fed. Cir. 1990), and MPEP 2112.01.    Therefore Castle et al. ‘849 still renders obviousness over the instant invention.  The rejection of claim 1 under 35 U.S.C. 103 (a) over Castle et al. ‘849 is maintained. The newly added claims 7-9 with similar subject matter are also rejected under 35 U.S.C. 103 (a) over Castle et al. ‘849.

Claim Objections
5.	Claim 8 is objected to because of the following informalities:  replacement of the term “The inhibition” with a term “A method of inhibition” would obviate the objection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	





/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629    

June 01, 2021